DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments and arguments filed 10/26/2020 are acknowledged and have been fully considered. Claims 1-6 and 8 have been amended; claims 9-20 have been added; no claims have been canceled or withdrawn. Claims 1-20 are now pending and under consideration.
The previous rejection of claim 8 under 35 U.S.C. 112(b) has been withdrawn, in light of the amendments to the claim.

Applicant's arguments have been fully considered, but they are not fully persuasive. More specifically, Applicant asserts on pages 7-10 of the remarks that the rejections of amended independent claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-037816 A to Masuda et al., or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Masuda in view of U.S. Patent Application Publication No. 2013/0220286 to Gingrich et al. cannot be maintained firstly because: “the cited portions of Masuda and Gingrich fail to disclose ‘a first fuel reformer configured to receive a first fuel with a first octane rating and discharge a second fuel with a second octane rating, the second octane rating higher than the first octane rating, the first fuel reformer including a reciprocal mechanism, the reciprocal mechanism including a piston configured to reciprocate in a cylinder’
The examiner respectfully disagrees. As discussed in detail by the previous non-final Office Action, as well as the instant final Office Action, each of Masuda and Gingrich teaches richly fueling a cylinder of an internal combustion engine with a first fuel including, for example, gasoline, with the cylinder discharging a reformed second fuel including, for example, hydrogen. If Masuda fails to teach “a first fuel reformer configured to receive a first fuel with a first octane rating and discharge a second fuel with a second octane rating, the second octane rating higher than the first octane rating, the first fuel reformer including a reciprocal mechanism, the reciprocal mechanism including a piston configured to reciprocate in a cylinder” as alleged by Applicant’s remarks, then it is clear that Applicant’s own invention would be defective in view of the unmistakable overlap of elements between the disclosure of each of Masuda and Gingrich (alone and in combination) with the disclosure of Applicant’s originally-filed specification. Respectfully, it is unclear why Applicant would attempt to manufacture a distinction between the prior art and the invention of amended claim 1, given that all of Masuda, Gingrich, and Applicant’s originally-filed disclosure teach richly fueling a cylinder of an internal combustion engine with a first fuel including, for example, gasoline, with the cylinder discharging a reformed second fuel including, for example, hydrogen. 
Applicant’s remarks also contend on pages 10-12 that there is no reason to modify Masuda with the teachings of Gingrich. 
The examiner respectfully disagrees. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Applicant’s remarks are entirely based on unsupported notion that the 103 rejection is not based upon reasoning. Applicant’s remarks fail to point out how exactly Masuda fails to anticipate amended claim 1 and neither Office Action admits that Masuda fails to anticipate claim 1. Even if Applicant was able to sufficiently show that Masuda fails to anticipate claim 1 and/or if Masuda was not interpreted or relied upon to teach that the first fuel reformer includes a reciprocal mechanism, the reciprocal mechanism including a piston configured to reciprocate in a cylinder, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Masuda with the teachings of Gingrich or Leone or Henry, if even necessary, such that each of the cylinders of the internal combustion engine includes a reciprocal mechanism, the reciprocal mechanism including a piston configured to reciprocate in a cylinder so as to actually include means by which to convert energy from combustion into work. 
Even if Applicant was able to sufficiently show that Masuda fails to anticipate claim 1 and/or if Masuda is not interpreted or relied upon to necessarily teach that one of the first cylinder 1a and the fourth cylinder 1d provides structure and function equivalent to a first fuel reformer, it nevertheless would have been obvious to one 2) in the exhaust gas exiting each of the first cylinder 1a and the fourth cylinder 1d when each of the first cylinder 1a and the fourth cylinder 1d is operated at the rich air-fuel ratio using the gasoline fuel, in the same way that the analogous internal combustion engine of each of Gingrich, Leone, and Henry produces a concentration of hydrogen (H2) in exhaust gas exiting a dedicated EGR cylinder when the dedicated EGR cylinder is operated at a rich air-fuel ratio using fuel including gasoline fuel.
In view of the above, it is unmistakable that Applicant’s remarks concerning a lack of motivation in the rejection amount to nothing more than a clear attempt to manufacture a non-existent distinction with the prior art.
Applicant’s remarks on pages 11-12 also point to embodiments of Masuda that are not relied upon by the Office Action, such that Applicant’s remarks are unpersuasive, as different embodiments of Masuda that richly fuel the dedicated EGR cylinders 1a & 1d. Again, Applicant’s remarks have clearly attempted to manufacture a non-existent distinction with the prior art.
Therefore, the grounds of rejection of claim 1 have been maintained in view of the amendments and arguments. Additional alternatively-presented rejections of amended independent claim 1 are also newly made responsive to the amendments to the claim under 35 U.S.C. 103 as being unpatentable over Masuda in view of U.S. Patent Application Publication No. 2015/0322904 to Leone et al., under 35 U.S.C. 103 as being unpatentable over Masuda in view of U.S. Patent Application Publication No. 2018/0094612 to Henry et al., under 35 U.S.C. 103 as being unpatentable over Masuda in view of Gingrich, and in view of one of Leone and Henry, in the event that Applicant is able to sufficiently show that the third fuel discharged from the second fuel reformer is not taught by Masuda and/or in such a case where Masuda is not interpreted as teaching the third fuel discharged from the second fuel reformer.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites “the heat exchange” in line 3, which should be amended to instead recite --the heat exchanger-- for consistency and proper antecedent basis with “a heat exchanger” in line 1 of the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein an output cylinder is configured to receive a third fuel, the third fuel discharged from the second fuel reformer” in the last four lines of the claim; however, it is unclear exactly where and exactly how Applicant’s originally-filed disclosure provides sufficient written description support for this claim phrase, as the claim does not clearly link the “output cylinder” to the claimed “internal combustion engine,” and, as best understood by the examiner, Applicant’s originally-filed disclosure is understood to only describe an output cylinder that is part of the internal combustion engine that includes the fuel reformation unit (e.g., see at least ¶ 0022 in view of the drawings), and Applicant’s originally-filed disclosure does not appear to describe an output cylinder that is not part of the internal combustion engine that includes the fuel reformation unit. Therefore, it appears that Applicant has improperly introduced “new matter” to the claim by reciting an “output cylinder” that is not necessarily part of the claimed “internal combustion engine.”
Claims 2-8 and 10-20 are dependent from claim 1, such that claims 2-8 and 10-20 also include the “new matter” recited by claim 1, such that claims 2-8 and 10-20 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1. Claim 9 is 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein an output cylinder is configured to receive a third fuel, the third fuel discharged from the second fuel reformer” in the last four lines of the claim; however, it is unclear what exactly is meant by this claim phrase, as the claim does not clearly link the “output cylinder” to the claimed “internal combustion engine” despite Applicant’s originally-filed disclosure only including an output cylinder that is part of the internal combustion engine that includes the fuel reformation unit and not including an output cylinder that is not part of the internal combustion engine that includes the fuel reformation unit.
Claims 2-20 are dependent from claim 1, such that claims 2-8 and 10-20 also include the indefinite subject matter recited by claim 1, such that claims 2-8 

Claim 5 has been amended to remove “includes:” from the end of line 2, such that the claim now recites “the introduction gas temperature adjustment mechanism a first heat exchanger coupled to the reformed gas passage, an exhaust gas communication passage, exhaust gas output from the output cylinder configured to flow to the first heat exchanger via the exhaust gas communication passage, and an exhaust gas flow rate adjustment valve configured to adjust a flow rate of the exhaust gas within the exhaust gas communication passage” in lines 2-9, which is nonsensical, such that it is unclear what exactly is meant by this claim phrase, especially as the claim does not clearly link the “first heat exchanger” or the “exhaust gas communication passage” or the “exhaust gas flow rate adjustment valve” to the claimed “internal combustion engine.” Also, it is unclear what exactly is meant by “exhaust gas output from the output cylinder configured to flow to the first heat exchanger via the exhaust gas communication passage,” which appears to misuse the term “configured” in reference to exhaust gas.

Claim 12 has been amended to remove “includes:” from the end of line 2, such that the claim now recites “wherein a heat exchanger defines at least a portion of a flow path, the flow path including to a first input of the heat exchanger, to a first output of the heat exchanger, to a second input of the heat exchanger, and to a second output of the heat exchanger, the first input of the heat exchanger different from the second input of the heat exchanger” in lines 1-5, which is nonsensical, such that it is unclear what exactly is meant by this claim phrase, especially as the claim does not clearly link the “heat exchanger” to the claimed “internal combustion engine,” and because it is entirely unclear what exactly is meant by “the flow path including to a first input of the heat exchanger, to a first output of the heat exchanger, to a second input of the heat exchanger, and to a second output of the heat exchanger.”
Claims 13-17 are dependent from claim 12, such that claims 13-17 also include the indefinite subject matter recited by claim 12, such that claims 13-17 are also rejected for at least the same reasons that claim 12 is rejected, as discussed in detail directly above with respect to claim 12.

Claim 13 has been amended to recite “wherein each of the first fuel reformer and the second fuel reformer define at least a portion of the flow path, the flow path including from the first output of the heat exchanger to an input of the first fuel reformer, to an output of the first fuel reformer, to an input of the second fuel reformer, to an output of the second fuel reformer, and to the second input of the heat exchanger” in lines 1-5, which is nonsensical, such that it is unclear what exactly is meant by this claim phrase, especially as the claim does not clearly link the “heat exchanger” to the claimed “internal combustion engine,” and because it is entirely unclear what exactly is meant by “the flow path including from the first output of the heat exchanger to an input of the first fuel reformer, to an output of the first fuel reformer, to an input of the second fuel reformer, to an output of the second fuel reformer, and to the second input of the heat exchanger.” Also, claim 13 is dependent from claim 12, and claim 12 recites “wherein a heat exchanger defines at least a portion of a flow path, the flow path including to a first input of the heat exchanger, to a first output of the heat exchanger, to a second input of the heat exchanger, and to a second output of the heat exchanger, the first input of the heat exchanger different from the second input of the heat exchanger” in lines 1-5. Specifically, it is unclear whether the “at least a portion” of “at least a portion of the flow path” in line 2 of claim 13 is intended to be the same as or different from the “at least a portion” of “at least a portion of a flow path” in line 2 of claim 12.

Claim 14 has been amended to recite “wherein the reformed gas passage defines at least a portion of the flow path, the flow path including from the first output of the heat exchanger to an inlet of the reformed gas passage, to an outlet of the reformed gas passage, and to the second inlet of the heat exchanger” in lines 1-4, which is nonsensical, such that it is unclear what exactly is meant by this claim phrase, especially as the claim does not clearly link the “heat exchanger” to the claimed “internal combustion engine,” and because it is entirely unclear what exactly is meant by “the flow path including from the first output of the heat exchanger to an inlet of the reformed gas passage, to an outlet of the reformed gas passage, and to the second inlet of the heat exchanger.” Also, claim 14 is dependent from claim 12, and claim 12 recites “wherein a heat exchanger defines at least a portion of a flow path, the flow path including to a first input of the heat exchanger, to a first output of the heat exchanger, to a second input of the heat exchanger, and to a second output of the heat exchanger, the first input of the heat exchanger different from the second input of the heat exchanger” in lines 1-5. Specifically, it is unclear whether the “at least a portion” of “at least a portion of the flow path” in line 2 of claim 14 is intended to be the same as or different from the “at least a portion” of “at least a portion of a flow path” in line 2 of claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 9-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-037816 A to Masuda et al. (hereinafter: “Masuda”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Masuda in view of U.S. Patent Application Publication No. 2013/0220286 to Gingrich et al. (hereinafter: “Gingrich”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Masuda in view of U.S. Patent Application Publication No. 2015/0322904 to Leone et al. (hereinafter: “Leone”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Masuda in view of U.S. Patent Application Publication No. 2018/0094612 to Henry et al. (hereinafter: “Henry”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Masuda in view of Gingrich, and in view of one of Leone and Henry.
With respect to claim 1, Masuda teaches an internal combustion engine (for example, apparent from any one of Figs. 1-7 in view of at least ¶ 0001) comprising: a fuel reformation unit including: a first fuel reformer configured to receive a first fuel [for example, in a first interpretation, as depicted by any one of Figs. 1-7 in view of at least ¶ 0003-0007, 0031-0033, 0051-0055 & 0061-0062, the internal combustion engine includes apparent structure (e.g., “fuel reformation unit”) that, as designed, is capable of performing functions to generate reformed gas fuel, including hydrogen (i.e., H2) gas, based on gasoline fuel, and introduce the generated reformed gas fuel to one of a second cylinder 1b (e.g., “output cylinder”) and a third cylinder 1c (e.g., “output cylinder”), where, for example, the apparent structure of the “fuel reformation unit” includes: a first one of a first cylinder 1a (e.g., “first fuel reformer”) and a fourth cylinder 1d (e.g., “first fuel reformer”) that is operable to perform rich combustion using the gasoline fuel, a reformer 12 (e.g., “second fuel reformer”) having a reforming chamber 12b on which a reforming catalyst (e.g., “reformation catalyst”) is supported, and an apparent passage (e.g., a passage including one or more of: a route through an exhaust manifold 3A corresponding to the “first fuel reformer,” a first collecting passage 3A1, and an exhaust gas diversion passage 13) (e.g., “reformed gas passage”) that provides fluid connection between the “first fuel reformer” and the reformer 12; alternatively, in a second interpretation, as depicted by any one of Figs. 1-7 in view of at least ¶ 0003-0007, 0031-0033, 0051-0055 & 0061-0062, the internal combustion engine includes apparent structure (e.g., “fuel reformation unit”) that, as designed, is capable of performing functions to generate reformed gas fuel, including hydrogen (i.e., H2) gas, based on gasoline fuel, and introduce the generated reformed gas fuel to a first one (e.g., “output cylinder”) of a first cylinder 1a and a fourth cylinder 1d, where, for example, the apparent structure of the “fuel reformation unit” includes: a second one (e.g., “first fuel reformer”) of the first cylinder 1a and the fourth cylinder 1d that is operable to perform rich combustion using the gasoline fuel, a reformer 12 (e.g., “second fuel reformer”) having a reforming chamber 12b on which a reforming catalyst (e.g., “reformation catalyst”) is supported, and an apparent passage (e.g., a passage including one or more of: a route through an exhaust manifold 3A corresponding to the “first fuel reformer,” a first collecting passage 3A1, and an exhaust gas diversion passage 13) (e.g., “reformed gas passage”) that provides fluid connection between the “first fuel reformer” and the reformer 12; it is apparent from at least the presence of claims 10, 11 and 18-20 that Applicant does not intend for the “first fuel” to necessarily differ from the “third fuel” or for the “second fuel” to necessarily differ from the “third fuel” because one or more of claims 10, 11 and 18-20 would not further limit at least claim 1 (therefore would not comply with the requirements of 35 U.S.C. 112(d)) if the “first fuel” was only intended to differ from the “second fuel” and the “third fuel”; the respective fuel outputs of the “first fuel reformer” and the “second fuel reformer” are necessarily definable as a “second fuel” and a “third fuel” (even if both of the respective fuel outputs include hydrogen fuel, even if both of the respective fuel outputs include gasoline) and the combined fuel inputs to the “first fuel reformer” are necessarily definable as a “first fuel” (even if the fuel input includes hydrogen fuel)]; and wherein an output cylinder is configured to receive a third fuel, the third fuel discharged from the second fuel reformer {claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein an output cylinder is configured to receive a third fuel, the third fuel discharged from the second fuel reformer” necessarily defines any part of the claimed internal combustion engine [especially in view of the presence of at least claim 9, which depends from claim 1, and which is understood to provide further limitation to the claimed internal combustion engine only through additionally requiring that the internal combustion engine further comprises the output cylinder, such that claim 9 would not be further limiting (and therefore fail to comply with 35 U.S.C. 112(d)) if the internal combustion engine of claim 1 at least sometimes omits the output cylinder], it is apparent from apparent from any one of Figs. 1-7 that each of the first cylinder 1a, the second cylinder 1b, the third cylinder 1c, and the fourth cylinder 1d, as designed, is capable of receiving fluid, such as fuel, such as fuel from a reformed gas introduction passage 15 definable as “third fuel,” such that the one of the first cylinder 1a, the second cylinder 1b, the third cylinder 1c, and the fourth cylinder 1d that corresponds to the “output cylinder” in either of the first interpretation and the second interpretation would necessarily be capable of receiving “third fuel” without further modification; apparent from any one of Figs. 1-7, and as discussed in detail above, hydrogen gas is discharged from the reforming catalyst of the reformer 12 to the second cylinder 1b and the third cylinder 1c, and the hydrogen gas (and any other fuel) that is discharged from the reforming catalyst of the reformer 12 is definable as a “third fuel” alone or in combination}. 
As discussed in detail above, Masuda is understood to teach each and every limitation of the invention of claim 1 so as to anticipate the claim under a broadest reasonable interpretation. 
However: 
In such a case where Applicant is able to sufficiently show that Masuda does not fully teach that the first fuel reformer includes a reciprocal mechanism, the reciprocal mechanism including a piston configured to reciprocate in a cylinder and/or in such a case where Masuda is not interpreted or relied upon to teach that the first fuel reformer includes a reciprocal mechanism, the reciprocal mechanism including a piston configured to reciprocate in a cylinder, it is also noted that Gingrich teaches an analogous internal combustion engine, including a first fuel reformer having a reciprocal mechanism where a piston reciprocates in a cylinder (apparent from at least Figs. 1 & 4 in view of at least ¶ 0015-0017, 0019-0024, 0037-0039 & 0042).
Like Masuda, Leone teaches an analogous internal combustion engine, including a first fuel reformer having a (apparent from at least Figs. 1-4 in view of at least ¶ 0004 & 0025).
Masuda and Leone, Henry teaches an analogous internal combustion engine, including a first fuel reformer having a reciprocal mechanism where a piston reciprocates in a cylinder (apparent from at least Figs. 1, 3 & 4 in view of at least ¶ 0006 & 0020).
In such a case where Applicant is able to sufficiently show that neither the first cylinder 1a nor the fourth cylinder 1d of Masuda necessarily provides structure and function equivalent to a first fuel reformer and/or in such a case where neither the first cylinder 1a nor the fourth cylinder 1d of Masuda is interpreted or relied upon to necessarily teach structure and function equivalent to a first fuel reformer, it is also noted that each of Gingrich, Leone and Henry teaches an analogous internal combustion engine, including a first fuel reformer having a reciprocal mechanism, the reciprocal mechanism including a piston configured to reciprocate in a cylinder, where concentration of hydrogen (H2) in exhaust gas exiting a dedicated EGR cylinder is increased when the dedicated EGR cylinder is operated at a rich air-fuel ratio using fuel including gasoline fuel.
In such a case where Applicant is able to sufficiently show that the third fuel discharged from the second fuel reformer is not taught by Masuda and/or in such a case where Masuda is not interpreted as teaching the third fuel discharged from the second fuel reformer, it is also noted that Leone further (apparent from at least Figs. 3 & 4 in view of at least ¶ 0016), and Henry also further teaches richly fueling the cylinder that is the first fuel reformer with gasoline fuel, and supplying methane fuel to the first reformed fuel supplied to the second fuel reformer (apparent from at least Figs. 3 & 4 in view of at least ¶ 0018 & 0030-0032).
Therefore:
Even if Masuda is not interpreted or relied upon to teach that the first fuel reformer includes a reciprocal mechanism, the reciprocal mechanism including a piston configured to reciprocate in a cylinder, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Masuda with the teachings of Gingrich or Leone or Henry, if even necessary, such that each of the cylinders of the internal combustion engine includes a reciprocal mechanism, the reciprocal mechanism including a piston configured to reciprocate in a cylinder so as to actually include means by which to convert energy from combustion into work.
Even if Masuda is not interpreted or relied upon to necessarily teach that one of the first cylinder 1a and the fourth cylinder 1d provides structure and function equivalent to a first fuel reformer, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of the teachings of Gingrich or Leone or Henry, that one of the first cylinder 1a and the fourth cylinder 1d of the internal combustion engine of Masuda would necessarily provide structure and function equivalent to a first fuel 2) in the exhaust gas exiting each of the first cylinder 1a and the fourth cylinder 1d when each of the first cylinder 1a and the fourth cylinder 1d is operated at the rich air-fuel ratio using the gasoline fuel, in the same way that the analogous internal combustion engine of each of Gingrich, Leone, and Henry produces a concentration of hydrogen (H2) in exhaust gas exiting a dedicated EGR cylinder when the dedicated EGR cylinder is operated at a rich air-fuel ratio using fuel including gasoline fuel.
Even if Masuda is not interpreted or relied upon to necessarily teach that a third fuel is discharged from the second fuel reformer, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of the teachings of Leone or Henry, to supply two fuels at the first fuel reformer, or a first fuel at the first fuel reformer and an additional fuel between the first fuel reformer and the second fuel reformer, because Leone and Henry teach that such modification would beneficially increase hydrogen formed by reforming in the first fuel reformer and/or the second fuel reformer via the additional hydrogen in methane as compared to other fuels. In such a modification, it is understood that a third fuel would necessarily be discharged from the second fuel reformer.

With respect to claim 2, Masuda (alternatively, Masuda modified supra) teaches the internal combustion engine according to claim 1, wherein the fuel reformation unit further includes a supplemental air introduction passage, the reformed gas passage configured to receive at least one of outside air and exhaust via the output cylinder [as depicted by any one of Figs. 1-7, the apparent structure of the “fuel reformation unit” also includes a second apparent passage via a route through an exhaust manifold 3A corresponding to the “output cylinder” (e.g., “supplemental air introduction passage”) that is capable of introducing exhaust gas from the “output cylinder” to the “reformed gas passage”; because outside air and exhaust discharged from the output cylinder are recited in the alternative, it is sufficient to reject one of the claimed alternatives].

With respect to claim 3, Masuda (alternatively, Masuda modified supra) teaches the internal combustion engine according to claim 2, wherein the fuel reformation unit further includes: an introduction gas temperature detector configured to detect a temperature of introduction gas introduced to the second fuel reformer [for example, as depicted by any one of Figs. 3 & 4 and as discussed by at least ¶ 0073-0087 & 0091-0100, the apparent structure of the “fuel reformation unit” also includes an exhaust temperature sensor 19 (e.g., “introduction gas temperature detector”) that is capable of measuring a temperature of exhaust gas (e.g., “introduction gas”) in an exhaust passage 3B and introduced to a cylinder 12a of the reformer 12], an introduction gas temperature adjustment mechanism configured to adjust the [for example, in the second interpretation, as depicted by any one of Figs. 3 & 4 and as discussed by at least ¶ 0073-0087 & 0091-0100, the other one of the first cylinder 1a and the fourth cylinder 1d that is not interpreted above with respect to claim 1 as the “output cylinder” is capable of adjusting an air-fuel ratio (e.g., “equivalence ratio”) of the exhaust gas that is introduced to the reformer 12 via fuel supplied to the “reformed gas passage” via control of at least a respective one of a first injection device 9a and a fourth injection device 9d, such that it is understood that the “fuel reformation unit” includes structure equivalent to an “introduction gas temperature adjustment mechanism”], and a controller configured to control the introduction gas temperature adjustment mechanism according to the temperature of the introduction gas detected by the introduction gas temperature detector [for example, as depicted by any one of Figs. 3 & 4 and as discussed by at least ¶ 0025, 0073-0087 & 0091-0100, the apparent structure of the “fuel reformation unit” also includes an electronic control unit (ECU) 4 (e.g., “controller”), that, as designed, is capable of performing functions to control the “introduction gas temperature adjustment mechanism” such that the reforming catalyst supported in the reforming chamber 12b of the reformer 12 is heated to at least a predetermined activation temperature by heat from the high temperature of the exhaust gas in the exhaust passage 3B that is introduced to the cylinder 12a of the reformer 12 (e.g., “configured to control the introduction gas temperature adjustment mechanism according to the temperature of the introduction gas detected by the introduction gas temperature detector”)].

With respect to claim 4, Masuda (alternatively, Masuda modified supra) teaches the internal combustion engine according to claim 3, wherein: the introduction gas temperature adjustment mechanism includes a second fuel temperature adjustment mechanism configured to adjust a temperature of the second fuel, and the controller is configured to control the second fuel temperature adjustment mechanism based on each of the detected temperature of the introduction gas and a threshold temperature (as discussed in detail above with respect to at least claims 1 and 3, and in view of at least ¶ 0073-0087 & 0091-0100; the “introduction gas temperature adjustment mechanism” is understood to be necessarily inclusive of a “second fuel temperature adjustment mechanism” via at least the respective one of the first injection device 9a and the fourth injection device 9d; the activation temperature of the reforming catalyst of the reformer 12 is understood to be a “threshold temperature”).

With respect to claim 6, Masuda (alternatively, Masuda modified supra) teaches the internal combustion engine according to claim 1, wherein the fuel reformation unit further includes an equivalence ratio adjustment mechanism configured to supply fuel to the reformed gas passage and adjust an equivalence ratio of the second fuel to be introduced to the second fuel reformer [for example, as depicted by any one of Figs. 1-7, the “fuel reformation unit” also includes a fuel supply device 14 that is capable of supplying fuel into the “reformed gas passage” and thereby adjust an air-fuel ratio (e.g., “equivalence ratio”) of the exhaust gas that is introduced to the reformer 12, such that it is understood that the “fuel reformation unit” includes structure equivalent to an “equivalence ratio adjustment mechanism”; alternatively, in the first interpretation, as depicted by at least Fig. 5, the “output cylinder” (or the other one of the second cylinder 1b and the third cylinder 1c that is not interpreted above with respect to claim 1 as the “output cylinder”) is capable of adjusting an air-fuel ratio (e.g., “equivalence ratio”) of the exhaust gas that is introduced to the reformer 12 via fuel supplied to the “reformed gas passage” via control of at least a respective one of a second injection device 9b and a third injection device 9c, such that it is understood that the “fuel reformation unit” includes structure equivalent to an “equivalence ratio adjustment mechanism”; alternatively, in the second interpretation, as depicted by any one of Figs. 1-7 the other one of the first cylinder 1a and the fourth cylinder 1d that is not interpreted above with respect to claim 1 as the “output cylinder” is capable of adjusting an air-fuel ratio (e.g., “equivalence ratio”) of the exhaust gas that is introduced to the reformer 12 via fuel supplied to the “reformed gas passage” via control of at least a respective one of a first injection device 9a and a fourth injection device 9d, such that it is understood that the “fuel reformation unit” includes structure equivalent to an “equivalence ratio adjustment mechanism”].

With respect to claim 7, Masuda (alternatively, Masuda modified supra) teaches the internal combustion engine according to claim 1, wherein the fuel reformation unit further includes a water supply mechanism configured to supply water to the reformed [for example, as depicted by at least Fig. 5 and as discussed by at least ¶ 0052, in the first interpretation, the other one of the second cylinder 1b and the third cylinder 1c that is not interpreted above with respect to claim 1 as the “output cylinder” is capable of supplying exhaust gas including water (e.g., H2O) to the “reformed gas passage,” such that it is understood that the “fuel reformation unit” includes structure equivalent to a “water supply mechanism”; alternatively, for example, in the first interpretation and in the second interpretation, as depicted by any one of Figs. 1-7 and as discussed by at least ¶ 0052, the portion of the exhaust manifold 3A corresponding to the “output cylinder” is capable of supplying exhaust gas including water (e.g., H2O) to the “reformed gas passage,” such that it is understood that the “fuel reformation unit” includes structure equivalent to a “water supply mechanism”].

With respect to claim 9, Masuda (alternatively, Masuda modified supra) teaches the internal combustion engine according to claim 1, further comprising the output cylinder (as discussed in detail above with respect to claim 1).

With respect to claim 10, Masuda (alternatively, Masuda modified supra) teaches the internal combustion engine according to claim 1, wherein the first fuel received by the first fuel reformer is different from the third fuel received by the output cylinder (as discussed in detail above with respect to claim 1).

With respect to claim 11, Masuda (alternatively, Masuda modified supra) teaches the internal combustion engine according to claim 1, wherein the second fuel is different from the third fuel (as discussed in detail above with respect to claim 1).

With respect to claim 12, Masuda (alternatively, Masuda modified supra) teaches the internal combustion engine according to claim 1, wherein a heat exchanger defines at least a portion of a flow path, the flow path including to a first input of the heat exchanger, to a first output of the heat exchanger, to a second input of the heat exchanger, and to a second output of the heat exchanger, the first input of the heat exchanger different from the second input of the heat exchanger [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein a heat exchanger defines at least a portion of a flow path, the flow path including to a first input of the heat exchanger, to a first output of the heat exchanger, to a second input of the heat exchanger, and to a second output of the heat exchanger, the first input of the heat exchanger different from the second input of the heat exchanger” is understood to necessarily further define the “internal combustion engine” of claim 12 for at least the reason that claim 12 fails to positively indicate that the claimed “internal combustion engine” comprises any part of the claim phrase “wherein a heat exchanger defines at least a portion of a flow path, the flow path including to a first input of the heat exchanger, to a first output of the heat exchanger, to a second input of the heat exchanger, and to a second output of the heat exchanger, the first input of the heat exchanger different from the second input of the heat exchanger,” such that the claim phrase “wherein a heat exchanger defines at least a portion of a flow path, the flow path including to a first input of the heat exchanger, to a first output of the heat exchanger, to a second input of the heat exchanger, and to a second output of the heat exchanger, the first input of the heat exchanger different from the second input of the heat exchanger” does not further limit the scope of the claimed “internal combustion engine” under a broadest reasonable interpretation].

With respect to claim 13, Masuda (alternatively, Masuda modified supra) teaches the internal combustion engine according to claim 12, wherein each of the first fuel reformer and the second fuel reformer define at least a portion of the flow path, the flow path including from the first output of the heat exchanger to an input of the first fuel reformer, to an output of the first fuel reformer, to an input of the second fuel reformer, to an output of the second fuel reformer, and to the second input of the heat exchanger [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and it is unclear whether the claim phrase “wherein each of the first fuel reformer and the second fuel reformer define at least a portion of the flow path, the flow path including from the first output of the heat exchanger to an input of the first fuel reformer, to an output of the first fuel reformer, to an input of the second fuel reformer, to an output of the second fuel reformer, and to the second input of the heat exchanger” for reasons including because the claim phrase “wherein each of the first fuel reformer and the second fuel reformer define at least a portion of the flow path, the flow path including from the first output of the heat exchanger to an input of the first fuel reformer, to an output of the first fuel reformer, to an input of the second fuel reformer, to an output of the second fuel reformer, and to the second input of the heat exchanger” is nonsensical and because portions of the claim phrase “wherein each of the first fuel reformer and the second fuel reformer define at least a portion of the flow path, the flow path including from the first output of the heat exchanger to an input of the first fuel reformer, to an output of the first fuel reformer, to an input of the second fuel reformer, to an output of the second fuel reformer, and to the second input of the heat exchanger” directed to the “heat exchanger” (and the flow path/flow path portion defined by the “heat exchanger”) do not necessarily further define the claimed “internal combustion engine” and therefore do not further limit the scope of the claimed “internal combustion engine” under a broadest reasonable interpretation; nevertheless, it is apparent from the drawings of Masuda (alternatively, Masuda modified supra) that a traceable flow path passes through each of the “first fuel reformer” (and an apparent input of the “first fuel reformer,” and an apparent output of the “first fuel reformer”) and the “second fuel reformer” (and an apparent input of the “second fuel reformer,” and an apparent output of the “second fuel reformer”) in Masuda (alternatively, Masuda modified supra)].

With respect to claim 14, Masuda (alternatively, Masuda modified supra) teaches the internal combustion engine according to claim 12, wherein the reformed gas passage defines at least a portion of the flow path, the flow path including from the first output of the heat exchanger to an inlet of the reformed gas passage, to an outlet of the reformed gas passage, and to the second inlet of the heat exchanger [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and it is unclear whether the claim phrase “wherein the reformed gas passage defines at least a portion of the flow path, the flow path including from the first output of the heat exchanger to an inlet of the reformed gas passage, to an outlet of the reformed gas passage, and to the second inlet of the heat exchanger” for reasons including because the claim phrase “wherein the reformed gas passage defines at least a portion of the flow path, the flow path including from the first output of the heat exchanger to an inlet of the reformed gas passage, to an outlet of the reformed gas passage, and to the second inlet of the heat exchanger” is nonsensical and because portions of the claim phrase “wherein the reformed gas passage defines at least a portion of the flow path, the flow path including from the first output of the heat exchanger to an inlet of the reformed gas passage, to an outlet of the reformed gas passage, and to the second inlet of the heat exchanger” directed to the “heat exchanger” (and the flow path/flow path portion defined by the “heat exchanger”) do not necessarily further define the claimed “internal combustion engine” and therefore do not further limit the scope of the claimed “internal combustion engine” under a broadest reasonable interpretation; nevertheless, it is apparent from the drawings of Masuda (alternatively, Masuda modified supra) that a traceable flow path passes through the “reformed gas passage” (and an apparent input of the “reformed gas passage,” and an apparent output of the “reformed gas passage”) in Masuda (alternatively, Masuda modified supra)].

With respect to claim 18, Masuda (alternatively, Masuda modified supra) teaches the internal combustion engine according to claim 1, wherein the third fuel includes a third octane rating (as discussed in detail above with respect to at least claim 1).

With respect to claim 19, Masuda (alternatively, Masuda modified supra) teaches the internal combustion engine according to claim 18, wherein the third octane rating is greater than the first octane rating (as discussed in detail above with respect to at least claims 1 and 18).

With respect to claim 20, Masuda (alternatively, Masuda modified supra) teaches the internal combustion engine according to claim 18, wherein the third octane rating is greater than the second octane rating (as discussed in detail above with respect to at least claims 1 and 18).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda alone, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Masuda in view of Gingrich, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Masuda in view of Leone, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Masuda in view of Henry, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Masuda in view of Gingrich, and in view of one of Leone and Henry. 
With respect to claim 5, Masuda (alternatively, Masuda modified supra) teaches the internal combustion engine according to claim 3, wherein: the introduction gas temperature adjustment mechanism a first heat exchanger coupled to the reformed gas passage, an exhaust gas communication passage, exhaust gas output from the output cylinder configured to flow to the first heat exchanger via the exhaust gas communication passage, and an exhaust gas flow rate adjustment valve configured to adjust a flow rate of the exhaust gas within the exhaust gas communication passage [as depicted by at least Fig. 5 and as discussed by at least ¶ 0073-0087 & 0091-0100, the “introduction gas temperature adjustment mechanism” further includes each of the cylinder 12a (e.g., “first heat exchanger”) (which is coupled to the “reformed gas passage”), the exhaust passage 3B (e.g., “exhaust gas communication passage”), and a diversion passage changeover valve 23 (e.g., “exhaust gas flow rate adjustment valve”), where the diversion passage changeover valve 23 is capable of performing functions to control diversion of the exhaust gas from the second cylinder 1b and the third cylinder 1c away from the exhaust passage 3B so as to adjust a flow rate of the exhaust gas flowing through the exhaust passage 3B; also, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and it is does not appear that any part of the claim phrase “a first heat exchanger coupled to the reformed gas passage, an exhaust gas communication passage, exhaust gas output from the output cylinder configured to flow to the first heat exchanger via the exhaust gas communication passage, and an exhaust gas flow rate adjustment valve configured to adjust a flow rate of the exhaust gas within the exhaust gas communication passage” is necessarily included by the claimed “internal combustion engine” because Applicant has amended claim 5 to remove the word “includes:” prior to the claim phrase]; and the controller is configured to control the exhaust gas flow rate adjustment valve based on the temperature of the introduction gas (as depicted by at least Fig. 5 and as discussed by at least ¶ 0012, 0014, 0025, 0035, 0037, 0051, 0073-0087, 0091-0100, 0111-0122, 0127 & 0139, the ECU 4, as designed, is capable of performing functions to control the diversion passage changeover valve 23 such that a temperature of gas flowing into the reforming catalyst supported in the reforming chamber 12b of the reformer 12 changes).
The internal combustion engine of claim 5 is dependent from claim 3, and claim 3 requires that “the introduction gas temperature adjustment mechanism a first heat exchanger coupled to the reformed gas passage, an exhaust gas communication passage, exhaust gas output from the output cylinder configured to flow to the first heat exchanger via the exhaust gas communication passage, and an exhaust gas flow rate adjustment valve configured to adjust a flow rate of the exhaust gas within the exhaust gas communication passage.” However, Fig. 5 of Masuda, as relied upon in rejection of claim 5, appears to lack a clear teaching as to whether the fuel reformation unit further based on the temperature of the introduction gas. Nevertheless, Masuda that the fuel reformation unit further includes an introduction gas temperature adjustment mechanism configured to adjust the temperature of the introduction gas introduced to the second fuel reformer [for example, in the first interpretation, as depicted by at least Fig. 5 and as discussed by at least ¶ 0073-0087 & 0091-0100, the “output cylinder” (or the other one of the second cylinder 1b and the third cylinder 1c that is not interpreted above with respect to claim 1 as the “output cylinder”) is capable of adjusting a temperature of the exhaust gas in the exhaust passage 3B introduced to the reformer 12 via control of at least a respective one of a second injection device 9b and a third injection device 9c, such that it is understood that the “fuel reformation unit” includes structure equivalent to an “introduction gas temperature adjustment mechanism”; alternatively, for example, in the second interpretation, as depicted by at least Fig. 5 and as discussed by at least ¶ 0073-0087 & 0091-0100, the other one of the first cylinder 1a and the fourth cylinder 1d that is not interpreted above with respect to claim 1 as the “output cylinder” is capable of adjusting an air-fuel ratio (e.g., “equivalence ratio”) of the exhaust gas that is introduced to the reformer 12 via fuel supplied to the “reformed gas passage” via control of at least a respective one of a first injection device 9a and a fourth injection device 9d, such that it is understood that the “fuel reformation unit” includes structure equivalent to an “introduction gas temperature adjustment mechanism”], and a controller configured to control the introduction gas temperature adjustment mechanism based on the temperature of the introduction gas [for example, as depicted by at least Fig. 5 and as discussed by at least ¶ 0012, 0014, 0025, 0035, 0037, 0051, 0127 & 0139, the apparent structure of the “fuel reformation unit” also includes an electronic control unit (ECU) 4 (e.g., “controller”), that, as designed, is capable of performing functions to control the “introduction gas temperature adjustment mechanism” such that the reforming catalyst supported in the reforming chamber 12b of the reformer 12 is heated to at least a predetermined activation temperature by heat from the high temperature of the exhaust gas in the exhaust passage 3B that is introduced to the cylinder 12a of the reformer 12]. 
Masuda also teaches via other embodiments that a fuel reformation unit further including an introduction gas temperature detector configured to detect a temperature of introduction gas introduced to the second fuel reformer [for example, as depicted by any one of Figs. 3 & 4 and as discussed by at least ¶ 0073-0087 & 0091-0100, the apparent structure of the “fuel reformation unit” also includes an exhaust temperature sensor 19 (e.g., “introduction gas temperature detector”) that is capable of measuring a temperature of exhaust gas (e.g., “introduction gas”) in an exhaust passage 3B and introduced to a cylinder 12a of the reformer 12], and a controller configured to control the introduction gas temperature adjustment mechanism based on the temperature of the introduction gas detected by the introduction gas temperature detector [for example, as depicted by any one of Figs. 3 & 4 and as discussed by at least ¶ 0025, 0073-0087 & 0091-0100, the apparent structure of the “fuel reformation unit” also includes an electronic control unit (ECU) 4 (e.g., “controller”), that, as designed, is capable of performing functions to control the “introduction gas temperature adjustment mechanism” such that the reforming catalyst supported in the reforming chamber 12b of the reformer 12 is heated to at least a predetermined activation temperature by heat from the high temperature of the exhaust gas in the exhaust passage 3B that is introduced to the cylinder 12a of the reformer 12 based on temperature information obtained by the ECU 4 via the exhaust temperature sensor 19].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of the embodiment of Fig. 5 of Masuda with the teachings of an internal combustion engine of a different embodiment of either of Figs. 3 or 4 of Masuda such that the fuel reformation unit further includes an introduction gas temperature detector configured to detect a temperature of introduction gas introduced to the second fuel reformer, and such that the controller is configured to control the introduction gas temperature adjustment mechanism based on the temperature of the introduction gas detected by the introduction gas temperature detector. In such a modification, it is also understood that the internal combustion engine of the embodiment of Fig. 5 of Masuda would be able to beneficially take advantage of the introduction gas temperature detector of the internal combustion engine of the different embodiment of either of Figs. 3 or 4 of Masuda so as to enable particular operation of the reforming catalyst temperature raising function at times in which temperature information obtained by the controller via the introduction gas temperature detector indicates a requirement to heat the reforming catalyst to at 

Subject Matter Not Rejected Over the Prior Art of Record
Claims 8 and 15-17 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Whether or not any of the claims are allowable over the prior art of record will be determined once Applicant resolves the aforementioned rejections of the claims under 35 U.S.C. 112.
Masuda teaches a heat exchanger having a single input from the second fuel reformer and a single output to the first fuel reformer, whereas claims 8 and 15 indicate that the internal combustion engine includes a heat exchanger having a first input forming part of at least a portion flow path to the first fuel reformer and a second input forming another part of the at least a portion of the flow path from the second fuel reformer. Henry teaches an analogous internal combustion engine having a heat exchanger with a first input and a second input (e.g., see Figs. 1, 3 & 4); however, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747